STEINFELD, Judge
(dissenting).
The General Assembly did not repeal KRS 64.580. The council fixed the salary after the “deadline.” That ordinance was void as to Reid.
The General Assembly set the salary of the police judge at “$6,000.00 unless the city legislative body fix such salary by ordinance * * *.” KRS 26.170. Fix means “to establish; give permanence or a permanent character to; make permanent, confirm.” Century Dictionary and Cyclopedia. Fix is defined by the Standard Dictionary as “to decide definitely; make sure ; settle; determine.” Ft. Miller Pulp & Paper Co. v. Bratt, 119 App.Div. 685, 104 N.Y.S. 350, 356. Webster defines the word, “fix” as meaning “to settle or remain permanently.” Huck v. Gaylord, 50 Tex. 578, 582. In Woodcock v. Dick, 36 Cal.2d 146, 222 P.2d 667, 669 it was said that to “fix compensation” is to prescribe a rule or *614rate by which it is to be determined. The council did not fix a salary.
It is my opinion that the trial court was correct in holding that Reid, Police Judge is entitled to $6,000 salary, per annum.
OSBORNE, J., joins in this dissent.